DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 03/03/2021. 
Claims 3, 11 and 16 been cancelled.
Claims 1, 2, 4-10, 12-15 and 17-20 are pending in the Application.   
 
Continuity/ priority Information  
The present Application 16/274,981, filed 02/13/2019 Claims Priority from Provisional Application 62631257, filed 02/15/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021and 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
Applicant's arguments, see Amendment/ Remarks filed on 03/03/2021, with respect to the rejection of Claims 1, 2, 4-10, 12-15 and 17-20  under 35 U.S.C. 102(a)(1) as being anticipated by Varnica et al. (U.S. Patent No. 8,495,479), have been fully considered but they are not persuasive, as set forth in the present office action  
In response to 35 USC § 112(b) rejection, the limitation, as amended in the independent Claims 1, 9 and 14, “propagate to each of the word lines for which soft decoding failed, on a Tanner graph associated with the XOR operation, the extrinsic information as scaled for the corresponding word line” renders the Claims indefinite, and therefore subject to 112(b) second paragraph rejection.
 The limitation should be amended to recite “propagate, across a Tanner graph associated with the XOR operation, the extrinsic information for failed word lines as scaled based on the soft decoding” as to better clarify the invention in accordance with the description in the specification. 
The phrase “propagate to each of the word lines” implies that the memory controller transmits the extrinsic information to the word lines that failed the soft decoding. However, this is not the case. As best understood, the extrinsic information is associated with the word lines according to the specification Par. [0042] “the decoder 135 is configured to propagate soft information across failed word lines and provide a metric that incorporates iteration and unsatisfied check (USC) information to generate extrinsic information at each iteration”. Basically, the decoder 135 generate extrinsic information but does not transmits the information back to the memory. It is unclear how and why the decoder will send the extrinsic information back to the memory super block. Further clarification is required for the transaction between the Tanner graph and the extrinsic information, i.e. whether the transaction occurs in the decoder. 
In response to 35 USC § 102 Claim Rejections, Applicant argues that Varnica fails to disclose or teach to perform soft decoding of all word lines in a super block to generate extrinsic information for codewords of word lines for which soft decoding failed 
 In response to Applicant arguments, and in light of the 112(b) second paragraph rejection, Varnica discloses FIG. 1, the decoder module 136 outputs data based on the detected bits output by the channel detector module 132. The decoder module 136 may output the data when a number of errors in the bits (or symbols) in the data is assumed to be zero. Conversely, the decoder module 136 may indicate a failure if the syndrome weight is greater than zero, i.e. if the decoder module 136 is simply unable to decode the data.
In response to Applicant arguments that Varnica is directed to a decoding of windows instead of word lines as Claimed, Varnica discloses a digital defect detection module configured to compare each of the confidence indicators in a window of W bits of the data to a confidence threshold, and identify a number of bits in the window of W bits as defective based on the comparison. 
Clearly, decoding windows as in Varnica is functionally equivalent of decoding word lines as Claimed, since both use the same soft decoding information of detecting bit failures in a memory. In this case, a window is functionally equivalent to a word line because they both inherently include codewords. Referring now to FIG. 1, Varnica, in a data storage system such as a hard disk drive (HDD) system or a solid stage drive (SSD) system, defect errors are common. The defects typically occur in bursts, or in a sector or codeword. For example, after the DDD module 140 completes defect detection on an entire sector (or, codeword) of data, the decoder module 136 and/or the DDD module 140 may determine whether bits marked as defective form a stopping set. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent Claims 1, 9 and 14, the limitation, as amended in the independent Claims 1, 9 and 14, “propagate to each of the word lines for which soft decoding failed, on a Tanner graph associated with the XOR operation, the extrinsic information as scaled for the corresponding word line” renders the Claims indefinite, and therefore subject to 112(b) second paragraph rejection. The limitation should be amended as suggested by the Examiner above.  
The phrase “propagate to each of the word lines” implies that the memory controller transmits the extrinsic information to the word lines that failed the soft decoding. However, this is not the case. As best understood, the extrinsic information is associated with the word lines according to the specification Par. [0042] “the decoder 
 
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varnica et al. (U.S. Patent No. 8,495,479) ISSUED: July 23, 2013.
Regarding independent Claims 1, 9 and 14, Varnica discloses defect detection and correction in a read channel of a storage system, comprising:
a memory device and a memory controller;  FIG. 1, a data storage system 100 implements a defect detection and correction system 104. A read channel 108 reads and processes data stored on a data storage device 112 such as an HDD or an SSD.
perform soft decoding of word lines; FIG. 1, the channel detector module 132 receives the digital data and detects the bits or symbols in the digital data. In other words, for each bit of the digital data, the channel detector module 132 indicates whether the bit is a "0" or a "1." Conversely, if the channel detector module 132 implements soft detection (and, correspondingly, the decoder module 136 implements soft decoding) such as a soft output Viterbi algorithm (SOVA), the channel detector module 132 may also provide the confidence indicator for each bit. For example only, the channel detector module 132 may provide a log-likelihood ratio (LLR) associated with each bit.
 “propagate to each of the word lines for which soft decoding failed, on a Tanner graph associated with the XOR operation, the extrinsic information”
FIG. 1, the decoder module 136 outputs data based on the detected bits output by the channel detector module 132. The decoder module 136 may output the data when a number of errors in the bits (or symbols) in the data is assumed to be zero. Conversely, the decoder module 136 may indicate a failure if the syndrome weight is greater than zero, i.e. if the decoder module 136 is simply unable to decode the data.
If iterative soft detecting and/or decoding are implemented, the defect detection and correction system 104 may mask defects that are found in the data prior to decoding. For example only, the system 104 may erase defective bits and/or adjust an amplitude of defective bits. To erase defective bits, the LLRs for the bits may be 
update soft information obtained during the soft decoding; FIG. 1, for example, if a failure is detected, the decoder module 136 may initiate a retry mode. In the retry mode, the decoder module 136 may repeatedly attempt to decode and correct any errors in the data. The decoder module 136 may consider the syndrome weight after only one decoding iteration or after a predetermined number of decoding iterations.
perform low-density parity-check (LDPC) decoding of codewords;  The decoder module 136 also provides the decoded data and/or associated confidence indicators to the DDD module 140 in the retry mode. For example, in addition to or instead of any confidence indicators (e.g., LLR) provided by the channel detector module 132, the decoder module 136 may generate confidence indicators for the data. For example, during decoding, the decoder module 136 may flip one or more bits of the data. 
Regarding Claims 2, 3, 6, 10, 11, 15, 19, Varnica discloses generating extrinsic information for each failed word line at each iteration; Referring now to FIG. 3, an example of an LLR defect detection method 300 (e.g., as implemented by the defect detection and correction system 104) begins at 304. At 308, the method 300 selects detection parameters. For example, the detection parameters may include, but are not limited to, a window size W, a window step (i.e. the number of bits the window increments) L, an LLR threshold THR_LLR, a threshold N.sub.W for the number of bits meeting the defect criteria, and a bit position k that indicates a start position of the 
Regarding Claims 4, 5, 12, 13, 17, 18, Varnica discloses scaling factor that is based on iteration information and unsatisfied check information; Referring now to FIG. 1, The decoder module 136 outputs data based on the detected bits output by the channel detector module 132. A number of unsatisfied checks (i.e., 1s) in given region of LDPC nodes corresponds to a syndrome weight. Accordingly, the syndrome weight may be compared to zero. If the syndrome weight is zero, the decoder module 136 may output the data. 
Conversely, the decoder module 136 may indicate a failure if the syndrome weight is greater than zero, i.e. if the decoder module 136 is simply unable to decode the data. For example, if a failure is detected, the decoder module 136 may initiate a retry mode. In the retry mode, the decoder module 136 may repeatedly attempt to decode and correct any errors in the data. The decoder module 136 may consider the syndrome weight after only one decoding iteration or after a predetermined number of decoding iterations.
Regarding Claims 7, 8, 20, Varnica discloses the scaling factor is determined heuristically based on simulation results; For example, the decoder module 136 may be a low-density parity-check (LDPC) decoder as described in U.S. Pat. No. 7,827,461, which is hereby incorporated within in its entirety. In LDPC decoding, syndrome values (e.g., 0 for a satisfied check and 1 for an unsatisfied check) may be calculated. A number of unsatisfied checks (i.e., 1s) in given region of LDPC nodes corresponds to a syndrome weight.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: March 8, 2021
Final Rejection 
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov